Citation Nr: 1610508	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  04-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral femoral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from August 1963 until May 1966; he died in May 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  The case was subsequently transferred to the RO in Reno, Nevada.  

In May 2005, the Veteran and the Appellant testified at a personal hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing was prepared and associated with the claims file.  In a January 2016 letter, the Appellant was apprised of this situation and afforded an opportunity to provide testimony before a different Veterans Law Judge.  In a January 2016 response, she declined to have another hearing.  

In December 2006, this case was remanded for additional evidentiary development.  The requested development was completed, and the case was returned to the Board in March 2008, at which time the claims were denied.  The Veteran then appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court vacated the March 2008 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand.

In January 2010, the Board remanded the matter for further evidentiary development which was completed, and the case has been returned to the Board for appellate consideration.  

In September 2014, the RO granted the request of the Appellant, as the surviving spouse of the Veteran, to be substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2014), substitution in case of death of a claimant who dies on or after October 10, 2008).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the January 2010 remand, the Board directed the AOJ to obtain all order summary reports, including the 52-page report for April 11, 2002, from the VA Health Care System.  On remand, extensive VA treatment records were associated with the electronic record including multiple pages/entries from April 11, 2002.  However, there does not appear to be a block of 52 pages from that date, but rather print out from various dates.  Additionally, as pointed out by the Appellant's representative in its December 2015 informal hearing presentation, the record appears to be incomplete as an informed consent for the April 2002 surgical procedure is not of record.  Therefore, on remand, the Veteran's complete treatment records from April 2002 must be obtained. 
Accordingly, the case is REMANDED for the following actions:

1. Obtain from the Puget Sound VA Healthcare System the Veteran's complete treatment records beginning in 2002, to specifically include the 52-page report for April 11, 2002, and informed consent for the April 2002 surgical procedure.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




